Citation Nr: 1241114	
Decision Date: 12/03/12    Archive Date: 12/12/12

DOCKET NO.  09-27 692A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Southern Oregon Rehabilitation Center & Clinics in White City, Oregon


THE ISSUE

Entitlement to payment or reimbursement for unauthorized medical expenses incurred as a result of treatment at a private medical facility beginning in February 2008.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel




INTRODUCTION

The Veteran served on active duty from October 1966 to October 1969.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a determination made in May 2008 by the Department of Veterans Affairs (VA) Southern Oregon Rehabilitation Center & Clinics in White City, Oregon, which denied payment or reimbursement of unauthorized medical expenses incurred as a result of treatment at a private medical facility in White City, Oregon, beginning in February 2008.


FINDINGS OF FACT

1.  The evidence of record does not demonstrate that veteran's cancer treatment, provided by a private medical facility, constituted a medical emergency of such a nature that delay would have been hazardous to life or health.

2.  The Veteran was insured by a private organization at the time of the treatment in question.

3.  VA did not authorize the private treatment facility to provide care for which the veteran would later be reimbursed, nor did VA contract with this facility to provide the treatment in question.


CONCLUSION OF LAW

The criteria for payment or reimbursement for unauthorized medical expenses incurred as a result of treatment at a private medical facility beginning in February 2008 are not met.  38 U.S.C.A. §§ 1725, 1728 (West 2002 & Supp. 2012); 38 C.F.R. §§17.1000-17.1008 (2012).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board notes that regulations enacted under the Veterans Claims Assistance Act of 2000 (VCAA) require VA to notify claimants and their representatives of any information that is necessary to substantiate a claim for benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103(a), 5106, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159(b), 3.326(a) (2012).  

The duty to assist has been fulfilled in this case, as all private medical records relevant to this matter have been obtained, and the Veteran has been provided the opportunity to participate in his appeal.  Though he did not request a formal hearing, the Veteran completed and filed such documents as a Notice of Disagreement and a VA Form 9, Substantive Appeal.  The Board finds that the available evidence is sufficient for an adequate determination.  There has been substantial compliance with all pertinent VA laws and regulations and to move forward with this claim would not cause any prejudice to the Veteran. 

The facts in this appeal are not in dispute, and the issue will be decided as a matter of law.  The legal outcome is dictated by the existing law regardless of notice.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (providing that VCAA notice was not required where there is no reasonable possibility that additional development will aid the Veteran); see also Mason v. Principi, 16 Vet. App. 129, 132 (2002) (noting that the VCAA was not applicable "because the law as mandated by statute and not the evidence is dispositive of the claim"). 

II.  Payment or Reimbursement of Private Medical Expenses 

The Veteran has appealed VA's determination which denied entitlement to a reimbursement for medical services he received from a private facility beginning in February 2008, to include consultation and chemoradiotherapy.  These medical services were rendered following the diagnosis of mouth and throat cancer in January 2008.  

To begin, the Board notes that the Veteran is currently service connected for posttraumatic stress disorder (PTSD), and is in receipt of total disability due to individual unemployability (TDIU).  As such, the Veteran is authorized to receive medical care at VA facilities.  See 38 U.S.C.A. § 1710.

When seeking medical care at a non-VA facility at the expense of VA, such medical care must be authorized in advance.  See 38 C.F.R. §17.54.  In that situation, VA will contract with the non-VA facility when VA facilities are not capable of furnishing economical hospital care or medical services due to geographical inaccessibility or are not capable of furnishing the care or services required.  See 38 U.S.C.A. § 1703(a).  VA may contract with non-VA facilities for treatment of service-connected disabilities, disabilities for which a veteran was discharged or released from active duty, and disabilities of veterans who receive total disability, permanent in nature, from a service-connected disability.  See id. 

As such, the Veteran petitioned VA for non-VA medical care in February 2008, alleging that VA facilities were not geographically feasible, noting that the Portland VA Medical Center (VAMC) was 300 miles from his home.  Ultimately, that petition was denied, and the Veteran sought to obtain treatment from his private provider.  In cases such as these, the Board must first make a factual determination as to whether VA gave prior authorization for the non-VA medical care that the Veteran received in a private facility.  In this instance, the evidence establishes that the Veteran received private cancer treatment without VA authorization.    

The Veteran has not contended that he obtained authorization from VA for his non-VA medical care.  In fact, his representative noted in August 2008 that it was unreasonable to require authorization due to VA's large backlog of cases.  As such, the Veteran began private medical treatment, without prior authorization from VA, and now requests a reimbursement of those expenses not covered by his private insurer.  Therefore, the Board must conclude that "prior authorization" for the private medical treatment which began in February 2008 was not obtained pursuant to 38 C.F.R. §17.54, and that payment is not warranted for expenses incurred in conjunction with that treatment under 38 U.S.C.A. § 1703. 

In certain cases, medical expenses incurred by Veterans at private facilities, and not previously authorized by VA, may be paid or reimbursed by VA in limited situations where particular statutorily-mandated requirements are met.  Specifically, in order to be entitled to payment or reimbursement of private medical expenses not previously authorized, a claimant must satisfy the conditions outlined by 38 U.S.C.A. § 1728 or 38 U.S.C.A. § 1725 and the implementing regulations. 

To that end, the Board points out that each of these sections involves emergent care.  Under 38 U.S.C.A. § 1728, VA may pay or reimburse Veterans for payment of medical expenses incurred in non-VA facilities where:  (1) such care or services were rendered in a medical emergency of such a nature that delay would have been hazardous to life or health; (2) such care or services were rendered to a Veteran in need thereof (A) for an adjudicated service-connected disability, (B) for a nonservice-connected disability associated with and held to be aggravating a service-connected disability, (C) for any disability of a Veteran who has a total disability permanent in nature from a service- connected disability; or (D) for any illness in the case of a Veteran who is a participant in a vocational rehabilitation program that necessitates care or treatment to make possible such Veteran's entrance into a course of training, prevent interruption of such course of training, or hasten completion of such course of training; and, (3) VA or other Federal facilities were not reasonably available and an attempt to use them beforehand would not have been reasonable, sound, wise or practicable.  See also 38 C.F.R. § 17.120.  All three requirements must be met before payment is authorized.  Zimick v. West, 11 Vet. App. 45, 49 (1998). 

As to the provisions of 38 U.S.C.A. § 1728, there is no evidence of record to suggest that the private medical care in dispute was rendered in a medical emergency of such a nature that delay would have been hazardous to life or health.  In fact, in March 2008, two months following his original diagnosis, his private provider indicated that the cancer was potentially curable and was presumably found early in the process.  The Veteran did not seek immediate treatment following the diagnosis in January 2011, and instead petitioned VA to reimburse his costs for private treatment closer to his home.  Prior to authorization from VA (as discussed in the preceding section), the Veteran commenced chemoradiotherapy in March 2008 at a private facility.  

Emergency care not covered under the provisions of 38 U.S.C.A. § 1728 may qualify for reimbursement under 38 U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000-1008, provided a litany of criteria are met.  As noted above, however, there is no evidence to suggest that the Veteran's cancer treatment was the result of an emergent situation, and therefore a recitation of this lengthy section is not necessary within the context of this decision.  Further, reimbursement under 1725 requires that the Veteran have no coverage under a healthcare contract for payment or reimbursement in whole or in part for the emergency treatment.  The Veteran himself has stated that he does have private medical coverage which paid for a portion of his chemoradiotherapy.  This fact was echoed by his representative, who acknowledged in May 2008 that the Veteran uses his VA disability award to pay for private medical insurance.  Accordingly, because these requirements are not met, entitlement to reimbursement is not authorized under this provision.  See Melson v. Derwinski, 1 Vet. App. 334 (1991).

Because the Veteran's cancer treatment, though serious in nature, was a non-emergent situation, and because a contract with the non-VA facility was not authorized in advance, the Board finds that payment or reimbursement for private medical expenses incurred beginning in February 2008, at a private medical facility, is not allowed under current VA regulations.  For the reasons and bases discussed, the Veteran's claim fails because of the absence of legal merit or lack of entitlement under the law.  As such, the claim must be denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).

The Board is sympathetic to the appellant's claim.  The Board is certainly aware that the VA disability system is at times a daunting and lengthy process.  That the Veteran would seek care close to his home, and with a provider with which he is acquainted, is also understandable.  However, the Board is bound by the law and without authority to grant benefits on an equitable basis.  38 U.S.C.A. §§ 503, 7104 (West 2002).  No equities, no matter how compelling, can create a right to payment out of the United States Treasury that has not been provided for by Congress.  Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992) (citing Office of Personnel Management v. Richmond, 496 U.S. 414, 426 (1990)).  Here, because the Veteran did not receive authorization for private care prior to his cancer treatment, a point which is not contested, reimbursement for unauthorized medical expenses incurred as a result of treatment at a private medical facility beginning in February 2008 must be denied.


ORDER

Entitlement to payment or reimbursement for unauthorized medical expenses incurred as a result of treatment at a private medical facility beginning in February 2008, is denied.




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


